Citation Nr: 0213522	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-17 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sinusitis.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease, lumbar spine, currently rated as 
40 percent disabling.

3.  Entitlement to an increased evaluation for cluster 
headaches, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for postoperative 
residuals, fracture, left tibia and fibula, currently rated 
as 30 percent disabling.

5.  Entitlement to an increased evaluation for postoperative 
residuals, fracture, left femur, currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to 
September 1977.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board notes that its opinion 
on the merits of the issues of service connection for 
sinusitis, Bell's Palsy and a chronic respiratory disorder 
will be addressed in a later decision, after the completion 
of additional development.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  An unappealed February 1978 rating decision denied 
service connection for sinusitis.

3.  Evidence associated with the claims file subsequent to 
the February 1978 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
sinusitis.

4.  The veteran's degenerative joint disease, lumbar spine, 
is productive of severe limitation of motion; there is no 
competent medical evidence of vertebral fracture, ankylosis 
or intervertebral disc syndrome.

5.  The veteran's cluster headaches more nearly approximate 
the criteria for characteristic prostrating attacks occurring 
on an average of once a month over the last several months.

6.  The veteran's postoperative residuals, fracture, left 
tibia and fibula, are productive of malunion of the tibia and 
fibula with marked knee or ankle disability; there is no 
evidence of nonunion with loose motion, requiring the use of 
a brace.

7.  The veteran's postoperative residuals, fracture, left 
femur, more nearly approximate the criteria for femur 
malunion with moderate knee or hip disability. 


CONCLUSIONS OF LAW

1.  The February 1978 rating decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2001).

2.  Evidence received since the February 1978 rating decision 
is new and material, and the requirements to reopen the claim 
for service connection for sinusitis have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 (2001).

3.  The criteria for a higher initial evaluation for the 
veteran's degenerative joint disease, lumbar spine, have not 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, 
including 4.71a, Diagnostic Code 5292 (2001).

4.  The criteria for an increased evaluation of 30 percent 
for the veteran's cluster headaches have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including 
4.7, 4.124a, Diagnostic Code 8100 (2001).

5.  The criteria for an increased evaluation for the 
veteran's postoperative residuals, fracture, left tibia and 
fibula, have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, Part 4, including 4.71a, Diagnostic Code 5262 
(2001).

6.  The criteria for an increased evaluation for the 
veteran's postoperative residuals, fracture, left femur, have 
not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 
4, including 4.71a, Diagnostic Code 5255 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Service Connection for 
Sinusitis

The veteran was originally denied service connection for 
sinusitis in a February 1978 rating decision.  The RO 
notified the veteran of the decision in a letter dated in the 
same month.  The veteran did not file an appeal to this 
decision, and so it became final.  See 38 C.F.R. § 20.200.  
The veteran has since filed his request to reopen the claim, 
but the RO has declined to do so for lack of material 
evidence.

In accordance with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), the Board has reviewed the claims file, and finds 
on its own determination that new and material evidence has 
been submitted to reopen the claim.  The Board finds that 
evidence submitted subsequent to the February 1978 final 
rating decision is both new and material.  In support of his 
request to reopen, the veteran has undergone recent VA 
treatment and examination, and has provided written 
statements and testimony.  At the time of the original 
denial, there was no evidence of current disability or in-
service symptomatology.  The Board notes, however, that the 
veteran has recently testified that he experienced 
symptomatology in service, especially after an in-service 
accident.  Further, the VA examinations note relevant 
symptomatology and diagnoses.  The Board accordingly observes 
that this type of evidence was not available at the time of 
the original denial, and as such considers it to be new.  The 
Board also considers this evidence to be material.  
Previously, there was no evidence of in-service 
symptomatology or current disability, but there is now 
potential evidence of these service connection requirements.  
Affording all reasonable doubt in the veteran's favor, the 
Board finds that this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, and as such, it must be reopened for full review.  See 
38 C.F.R. § 3.156(a).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, the Board finds that additional development is required 
under the VCAA before it will be able to render a decision on 
the merits of the claim for service connection for sinusitis.

II. VCAA

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in rating 
decisions, statements of the case, supplemental statements of 
the case and in letters from the RO.  The RO also attempted 
to inform the veteran of which evidence he was to provide to 
VA and which evidence the RO would attempt to obtain on his 
behalf, as noted in correspondence dated in March 1995 and 
March 2001.  The Board also finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains service medical records, private records and VA 
treatment records.  The veteran was also given several VA 
examinations to evaluate his claims, as well as hearings, 
which were held in September 1996 and May 2002.

III. Increased Evaluation Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disorder.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires a review of the veteran's 
entire medical history regarding that disability.  38 C.F.R. 
§§ 4.1, 4.2.  For a claim for increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that the evidence for review includes service 
medical records, an extensive record of VA treatment and 
examination, and private provider records.

The Board has considered extraschedular evaluation for the 
four claims discussed below, but finds that there has been no 
showing that any of these disabilities have: (1) caused 
marked interference with employment beyond that contemplated 
in the current rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

A. Degenerative Joint Disease, Lumbar Spine

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection, and as such, the severity of 
his degenerative joint disease, lumbar spine (lower back 
disability), will be considered during the entire period from 
the initial assignment of the disability rating to the 
present, as well as the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran's lower back disability is currently evaluated as 
40 percent disabling under Diagnostic Code (DC), for severe 
limitation of motion of the lumbar spine, the maximum 
available under this particular code.  See 38 C.F.R. § 4.71a.  
The Board must therefore look to other codes to determine if 
the veteran is entitled to a higher initial evaluation.  

The Board notes that other possible codes that may apply to 
afford a higher rating include DC 5285 (for residuals of 
vertebral fracture), DC 5286 (for complete ankylosis of the 
spine), DC 5289 (for ankylosis of the lumbar spine) and DC 
5293 (for intervertebral disc syndrome).  The Board notes, 
however, that the evidence of record does not document any of 
these conditions, and so these codes do not apply. 

Consideration is to be given for the extent to which pain and 
weakness cause additional disability beyond that reflected in 
measured limitation of motion under the applicable diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.40 states that pain on movement, swelling, 
deformity or atrophy of disuse, as well as instability of 
station, standing and weight bearing are relevant 
considerations for determinations of joint disabilities.  
Under 38 C.F.R. §  4.45, incoordination and excess 
fatigability are also factors for consideration.  Finally, 
38 C.F.R. § 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology.  The Board finds, however, that the 
evidence as related to any additional functional limitation 
caused by pain, weakness or related factors more nearly 
approximates the currently assigned 40 percent rating under 
DC 5292 for severe limitation of motion.  See 38 C.F.R. 
§ 4.7.

B. Cluster Headaches

The veteran's cluster headaches are currently evaluated as 10 
percent disabling under DC 8100, for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months, as over the last several months.  See 38 C.F.R. 
§ 4.124a.  A 30 percent rating is for assignment where there 
are characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Id.  
In this case, the Board notes that the veteran has 
consistently asserted that he experiences problem headaches 
several times a week, with at least one per week being of a 
more debilitating nature.  The Board also recognizes, 
however, that the competent medical evidence of record does 
not show regular treatment or medication, and that physicians 
have classified the headaches to be cluster or tension-
oriented as opposed to migraine, and are uncertain as to the 
cause(s) of these headaches.   The Board, finds the veteran's 
testimony as to their occurrence and severity to be credible, 
and therefore that a 30 percent rating, and no more, is 
appropriate in this case.  See 38 C.F.R. §§ 3.102, 4.7.  The 
Board has contemplated other codes that may afford a higher 
rating, but finds that the newly assigned 30 percent rating 
under DC 8100 is the most applicable to the veteran's 
situation.

C. Left Leg Disabilities  

The veteran has requested an increased evaluation for 
postoperative residuals, fracture, left tibia and fibula 
(lower left leg disability) and postoperative residuals, 
fracture, left femur (upper left leg disability).
The veteran's lower left leg disability is currently rated as 
30 percent disabling under DC 5262, for tibia and fibula 
impairment classified as malunion, with marked knee or ankle 
disability.  See 38 C.F.R. § 4.71a.  A 40 percent rating, the 
maximum available under this code, is only available in cases 
of nonunion with loose motion, requiring a brace.  The 
evidence indicates that the veteran currently wears a brace 
to avoid movement, as this excessive movement has been noted 
to be painful.  The evidence does not show, however, that the 
brace is worn because of nonunion with loose motion.  
Accordingly, the Board finds that a higher rating of 40 
percent is not warranted under this code.  

The Board has considered other codes that may apply to afford 
a rating higher than 30 percent for the veteran's lower left 
leg disability, including DC 5256 (where there is unfavorable 
ankylosis of the knee, in flexion between 10 and 20 degrees) 
and DC 5261 (where there is limitation of leg extension to 30 
degrees).  See 38 C.F.R. § 4.71a.  The competent medical 
evidence of record, however, does not document either of 
these conditions, so these codes are not applicable.

The veteran's upper left leg disability is currently 
evaluated as 20 percent disabling under DC 5255, for 
impairment of the femur, classified as malunion, with 
moderate knee or hip disability.  See 38 C.F.R. § 4.71a.  A 
30 percent rating is for assignment where there is malunion 
with marked knee or hip disability.  Id.  The competent 
medical evidence of record shows that the veteran's prior 
fracture has healed with some residual disability most 
appropriately classified as moderate.  The Board therefore 
finds that the symptomatology more nearly approximates the 
criteria for a 20 percent evaluation, and no more, under this 
code.

Other codes that may apply to afford a rating in excess of 20 
percent for the veteran's upper left leg disability include 
DC 5250 (for hip ankylosis), DC 5252 (for limitation of thigh 
flexion to 20 degrees) and DC 5254 (for hip, flail joint).  
None of these conditions, however, are documented by 
competent medical evidence and as such, they may not apply to 
afford a higher rating for this disability.

The Board has also considered granting a higher schedular 
evaluation for each of the veteran's left leg disabilities 
for demonstrated functional loss because of pain or weakness 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The Board finds, however, that the 
evidence as related to any additional functional limitation 
caused by pain, weakness or related factors more nearly 
approximates the currently assigned ratings under DC 5262 and 
DC 5255.  See 38 C.F.R. § 4.7.


ORDER

New and material evidence having been submitted, the claim 
for service connection for sinusitis is reopened.

A higher initial evaluation for degenerative joint disease, 
lumbar spine, is denied.

An increased evaluation of 30 percent for cluster headaches 
is granted.

An increased evaluation for postoperative residuals, 
fracture, left tibia and fibula, is denied.

An increased evaluation for postoperative residuals, 
fracture, left femur, is denied.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

